Case 2:19-cv-14050-RLR Document 17 Entered on FLSD Docket 04/15/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 2:19-14050-ROSENBERG/MAYNARD

 NATIONAL FIRE INSURANCE COMPANY
 OF HARTFORD,

        Plaintiff,

 v.

 JOHNSON CONTROLS FIRE PROTECTION LP,

        Defendant.

 __________________________________________/

        SCHEDULING ORDER AND ORDER REFERRING CASE TO MEDIATION

        Pursuant to the Court’s Order Setting Trial and Order of Requirements at docket entry 8, the

 Court has considered the parties’ Joint Scheduling Report, DE 16. Trial shall remain set for March

 2, 2020; however, the Court has modified this standard track scheduling order to provide the parties

 as much time for discovery as possible.

        The Court hereby ORDERS that discovery shall begin immediately. The Court also

 orders the following:

                                 I.        PRETRIAL DEADLINES

        The pretrial deadlines in this case, which shall not be modified absent compelling
 circumstances, are as follows:

        May 15, 2019: Deadline to designate a mediator and to schedule a time, date, and place for
        mediation. The Court must be notified of the date of mediation.

        May 15, 2019: Rule 26(a)(1)(A) Initial Disclosures (if not provided earlier).

        June 15, 2019: Deadline for joinder of additional parties, and amended pleadings.

        October 4, 2019: The parties shall provide opposing counsel with a written list with the
        names and addresses of all primary/initial expert witnesses intended to be called at trial and
        only those primary/initial expert witnesses listed shall be permitted to testify. The parties
        shall also furnish opposing counsel with expert reports or summaries of its expert witnesses’
Case 2:19-cv-14050-RLR Document 17 Entered on FLSD Docket 04/15/2019 Page 2 of 3



         anticipated testimony in accordance with Fed. R. Civ. P. 26(a)(2).1 Within the 30 day period
         following this disclosure, the parties shall make their experts available for deposition. The
         experts’ deposition may be conducted without further Court order.

         October 15, 2019: Deadline for motions to certify a class.

         November 4, 2019: The parties shall provide opposing counsel with a written list with the
         names and addresses of all rebuttal/responsive expert witnesses intended to be called at trial
         and only those rebuttal/responsive expert witnesses listed shall be permitted to testify. The
         parties shall also furnish opposing counsel with expert reports or summaries of its expert
         witnesses’ anticipated testimony in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30
         day period following this disclosure, the parties shall make their experts available for
         deposition. The experts’ deposition may be conducted without further Court order.
         Note: The above provisions pertaining to expert witnesses do not apply to treating
         physicians, psychologists or other health providers.

         December 2, 2019: All discovery shall be completed.

         December 16, 2019: All Pretrial Motions, including summary judgment motions, Daubert
         motions, and motions in limine shall be filed. See Order Setting Trial and Order of
         Requirements, sections 11-12.

         January 10, 2020: Mediation must be completed.

         February 3, 2020: Joint Pretrial Stipulation shall be filed. Designations of deposition
         testimony shall be filed. Parties shall also exchange Rule 26(a)(3) witness and exhibit lists.

         February 7, 2020: Counter-designations of deposition testimony and objections to
         designations of deposition testimony shall be filed. Late designations shall not be admissible
         absent exigent circumstances.

         February 12, 2020: Objections to counter-designations of deposition testimony and
         responses to objections to designations of deposition testimony shall be filed.

         February 24, 2020: Jury Instructions or Proposed Findings of Fact and Conclusions of Law
         shall be filed.
                                       II.    MEDIATION

         Pursuant to Local Rule 16.2, this case is referred to mediation as follows:

                  a.       Mediation shall be completed by the above stated deadline for completing
                           mediation;



 1
   Nothing in this Order shall modify the requirements of the Federal Rules with respect to when an expert summary
 report may be produced in lieu of a full, written expert report; a party may produce a summary expert report only when
 the Federal Rules so permit.
                                                           2
Case 2:19-cv-14050-RLR Document 17 Entered on FLSD Docket 04/15/2019 Page 3 of 3



               b.     The parties shall—within the above stated deadline to designate a
                      mediator and to schedule a time, date, and place for mediation—
                      agree upon a mediator and file a Notice with the Court naming the
                      chosen mediator and stating the date, time, and location for which
                      mediation has been scheduled. If the parties are unable to agree upon
                      mediator, they shall ask the Clerk of Court to designate a mediator
                      from the list of certified mediators on a blind random basis;

               c.     Counsel for Plaintiff shall be responsible for coordinating a mediation
                      date, time, and location agreeable to the mediator and all counsel of
                      record;

               d.     Within one (1) day of the mediation conference, the mediator shall
                      file a Mediation Report indicating who attended the mediation and the
                      result thereof; and

               e.     The parties shall refer to the Court’s Order Setting Status Conference,
                      Calendar Call, and Trial Date for instructions on how to proceed after
                      settlement.

         DONE AND ORDERED in Chambers in West Palm Beach, Florida this 15th day of April,

 2019.

                                                     ________________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE

 Copies furnished to: All counsel of record via CM/ECF




                                                 3
